ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on November 18, 1980, (390 So.2d 767) reversed and remanded the judgment in the circuit court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 4, 1982, 411 So.2d 181, and mandate now lodged in this court, quashed this court’s judgment.
*410NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued on January 7, 1981 is withdrawn, the judgment of this court filed November 18, 1980 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the trial court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).